Citation Nr: 0311642	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg to include injury to 
muscle group XII; compound fracture of the tibia; and 
multiple metallic fragments throughout the left leg, ankle 
and foot, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for cicatrices of the 
skin of the right lower leg and foot with multiple foreign 
bodies embedded in the soft tissue and bone of the right leg, 
ankle, and foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from October 1951 to 
January 1953.  

The appeal as it concerns the evaluation of the veteran's 
lower extremity disabilities arose from a June 1995 rating 
action entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Columbia, South Carolina.  These 
matters were perfected for appeal in September 1995.  The 
appeal regarding TDIU benefits arose from a March 1996 rating 
action and was perfected for appeal in January 1997.  A 
hearing at which the veteran testified was conducted by the 
undersigned in April 1999 at the RO.  In a July 1999 
decision, the Board remanded the issues currently on appeal 
to the RO for further development.  The Board also remanded 
two other issues that had been perfected for appeal, and 
denied a third issue.  

The case was subsequently returned to the Board in 
Washington, DC.  During the interim, one of the issues the 
Board remanded in 1999 was granted, and in a January 2001 
decision, the Board denied one of the other issues previously 
remanded.  The Board then remanded for a second time, the 
remaining issues as set forth on the front page of this 
decision.  In due course, the case was returned to the Board.  
In March 2003, the Board advised the veteran by letter of 
certain changes in the criteria by which his disabilities are 
evaluated.  The veteran replied to this letter by submitting 
additional VA treatment records, and the matter was then 
referred to the undersigned for his consideration.  


REMAND

As a preliminary matter, the Board notes that the veteran in 
this case incurred multiple injuries to both lower 
extremities and feet as a result of shell fragment wounds 
received in combat during the Korean conflict in 1952.  
Initially, three separate disabilities were recognized for VA 
purposes as arising from these wounds.  These were the two 
disabilities currently on appeal, and a third disability, 
characterized as left foot injuries other, fracture proximal 
phalanx with 1/4 inch shortening of left great toe and fracture 
of the left navicular and cuneiform with retained foreign 
bodies embedded in the bones of the foot.  The veteran's 
current appeal originally included the appropriate evaluation 
for each of these disabilities. 

In 2000, service connection was separately established for 
right ankle arthritis, left ankle arthritis, left knee 
arthritis and right knee arthritis, as secondary to the 
previously established service connected disabilities.  (This 
action resulted in an increase in the veteran's combined 
disability evaluation from 60 percent to 70 percent.)  The 
evaluations assigned for the arthritis at these locations are 
not currently in appellate status, and as indicated in the 
Introduction above, the Board entered a final determination 
in January 2001, with respect to the evaluation of the 
disability characterized as an other left foot injury that 
included a fracture of the proximal phalanx with shortening 
of left great toe and fracture of the left navicular and 
cuneiform with retained foreign bodies embedded in the bones 
of the foot.  Accordingly, there remains for the Board's 
consideration, the issues regarding the evaluation assigned 
for the impairment to muscle group XII with compound fracture 
of the tibia, and multiple metallic fragments throughout the 
left leg, ankle and foot; the evaluation assigned for the 
cicatrices of the skin of the right lower leg and foot with 
multiple foreign bodies embedded in the soft tissue and bone 
of the right leg, ankle, and foot; as well as the issue of 
the veteran's entitlement to TDIU benefits.  

As also mentioned in the Introduction above, in March 2003, 
the veteran submitted copies of additional medical records 
directly to the Board.  More specifically, these were copies 
of VA treatment records from September 2002 and March 2003, 
as well as a duplicate of the report of the examination 
conducted for VA purposes in April 2002.  Presumably, the 
purpose in submitting this evidence was to have it considered 
in connection with the veteran's appeal.  

Regulations promulgated in 2002 made it permissible for the 
Board to consider evidence submitted by a claimant directly 
to the Board, without first referring that evidence to the RO 
for its initial review.  In a recent decision by the United 
States Court of Appeals for the Federal Circuit Court, 
however, these regulations were invalidated.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___F.3d___ Nos. 02-7304, -7305,-7316 (Fed. Cir. May 1, 2003).  
Accordingly, it will be necessary for the Board to return 
this case to the RO for its consideration of the evidence the 
veteran submitted in connection with his appeal.  

Under the circumstances described above, this case is 
returned to the RO for the following:  

The RO should consider the evidence submitted by 
the veteran in March 2003, undertake any further 
development as may be considered warranted, and 
then re-adjudicate the claims for increased ratings 
for the left and right lower extremity disabilities 
on appeal, together with the claim for TDIU 
benefits.  If any decision remains adverse to the 
veteran, he should be provided a supplemental 
statement of the case and given an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If any such evidence is submitted directly to the 
Board, however, it should be accompanied by a waiver of the 
right to have this evidence initially considered by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




